ORDEN
Debido a la inhibición del Juez Asociado Señor Rivera Pérez, se constituye una Sala Especial integrada por el Juez Presidente, Señor Hernández Denton, y las Juezas Asociadas Señora Fiol Matta y Señora Rodríguez Rodrí-guez, para entender en el caso TS-2950, In re Toro Goyco.
Lo decretó y ñrma.
(Fdo.) Federico Hernández Denton

Juez Presidente

CERTIFICO:
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

RESOLUCIÓN
Examinados la Solicitud de Reinstalación, presentada por el Sr. Luis A. Toro Goyco, y el Informe del Procurador General, se autoriza la reinstalación del señor Toro Goyco al ejercicio de la abogacía y la notaría.

Publíquese.

*368Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Todos los Jueces que participan lo hacen por Regla de Necesidad.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo